Citation Nr: 1528872	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  07-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to October 1959.  The Veteran died in May 2005.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the VA RO.

This case has previously been before the Board, most recently in August 2014, when it remanded the Veteran's claim in order to obtain an additional medical opinion regarding the Veteran's cause of death.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2005; and, the cause of death was listed as cardiopulmonary arrest due to probable pulmonary embolus or myocardial infarction.

2.  At the time of the Veteran's death, service connection was in effect for renal and ureteral calculi (kidney stones), which was rated 30 percent disabling.

3.  The Veteran's cause of death was not due to service or any incident of service.


CONCLUSION OF LAW

A service-connected disability is not shown to have caused or contributed materially or substantially in producing the Veteran's death, nor is the Veteran's death otherwise related to active duty service.  38 U.S.C.A. §§ 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Generally, notice for a cause of death claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  The content of the notice letter depends upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The Appellant has been provided with all appropriate notification.  She has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the Appellant's claim at this time is warranted.


VA has done everything reasonably possible to assist the Appellant with respect to her claim for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service medical records have been associated with the claims file.  Additionally, all identified and available medical treatment records have been secured.  

VA has a duty to obtain a medical opinion when an opinion is necessary to substantiate the claimant's claim for a benefit.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In February 2012, March 2014, and November 2014, VA examiners provided medical opinions addressing the relationship between the Veteran's cause of death and his military service.  The Board finds that these medical opinions, taken together, fully and competently address the relationship between the Veteran's military service and his cause of death.  The examination reports, with the exceptions discussed in further detail below, are based on an accurate factual basis, and they provide rationales for the opinions expressed.

In February 2011, the Board remanded the Appellant's claim, in part, to clarify whether the Appellant desired a hearing before the Board.  A hearing clarification letter was sent to the Appellant in March 2011, and the Appellant did not respond to this letter.  Under the circumstances, the Board considers the Appellant's hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).  Therefore, the Board finds that there is no further action to be undertaken to comply with the duties to notify and assist.  38 U.S.C.A. § 5103(a), § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Service Connection for the Veteran's Cause of Death

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2014).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2014).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  A current disability must be related to service or to an incident of service origin.  A claimant seeking disability benefits must establish both the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).  

Turning to the facts in this case, in January 1955 and October 1955 medical examinations, the Veteran's heart, lungs, and chest were all noted to be normal.  In an October 1955 medical history, the Veteran stated that he had previously had rheumatic fever.  In June 1955, the Veteran complained of stomach cramps, and he was administered 8 drops of belladonna as a result.  An October 1959 medical examination again found the Veteran's heart, lungs, and chest to be normal.  

Following the Veteran's separation from service in October 1959, the Veteran filed an application for VA compensation benefits.  The November 1962 claim contained no reference to a disability of the heart or lungs.  A contemporaneous January 1963 VA examination specifically noted that the Veteran had no complaints related to his heart.  His cardiovascular evaluation was normal.  By a rating action dated in February 1963 service connection was granted for kidney stones and assigned an initial 10 percent evaluation.  The evaluation of the Veteran's kidney stones was increased to 20 percent effective April 20, 1964.  In a May 1971 treatment record, the Veteran's heart and lungs were noted to be normal.  The evaluation of the Veteran's kidney stones was increased to 30 percent effective September 1, 1996.  

On May [redacted], 2005, the Veteran complained to the Appellant of severe dyspnea.  Treating medical personnel noted that the Veteran was in severe distress.  The Veteran then experienced respiratory and cardiac arrest from which he did not recover.  The Veteran died on May [redacted], 2005 at the age of 67.  The Veteran's death certificate listed the cause of death as cardiopulmonary arrest due to or as a consequence of probable pulmonary embolus or myocardial infarction.  No autopsy was performed.  The Appellant filed the current claim of entitlement to service connection for the cause of the Veteran's death in May 2005.

In May 2006, the Appellant alleged that the Veteran's in-service treatment with belladonna "could and did lead to additional complications over the years."  The Appellant additionally argued that the prescription of both of morphine and oxycodone "can and will produce seizures and heart failure," and the Veteran's death certificate indicates that the Veteran's death is "strongly" related to multiple drug poisoning.  In August 2006, the Appellant stated that she believed that the Veteran's death was related to his service-connected kidney stones, and that his death certificate was not "inclusive of the conditions that caused [the Veteran's] death."  

In October 2006, in response to the Appellant's request, a physician stated that he could not provide a statement linking the Veteran's cause of death from cardiac arrest to his service-connected renal disability.  

In June 2007, the Appellant argued that the Veteran's active duty service aggravated his rheumatic fever, which ultimately resulted in his death.  In June 2007, the Appellant again stated that rheumatic fever caused anomalies relating to the Veteran's kidneys.  The Appellant indicated that heart and kidney disabilities contributed to his death.  The Appellant stated that there was no evidence that the Veteran received a "medical protocol" in service to determine whether he suffered from any residual effects.  The Appellant argued broadly that the Veteran's service, given his past history of rheumatic fever, contributed to his death.  

In February 2012, a VA physician opined that the Veteran's service-connected kidney stones would not cause a myocardial infarction, nor would it aggravate coronary artery disease.  Additionally, the physician opined that renal calculi would not cause a pulmonary embolism.  As a rationale for this opinion, the physician noted the cause of death that was listed on the Veteran's death certificate and observed that medical personnel witnessed the Veteran suffer a cardiac arrest but were unable to resuscitate him.  The physician noted that the Veteran had a history of diabetes mellitus with elevated serum creatinine levels and proteinuria consistent with nephropathy, hypertension, prostate cancer, and gout.  The examiner noted that the Veteran had a long history of multiple kidney stones, and a single hospital record from 1992 indicated that the Veteran had diffuse atherosclerotic cardiovascular disease, which was thought to be inoperable.

The Board remanded the Appellant's claim in March 2014, finding the February 2012 opinion to be inadequate because it did not address all of the Appellant's arguments regarding the cause of the Veteran's death, nor did it address the relationship between medications that the Veteran took in treatment of his kidney stones and his ultimate cause of death.  

Pursuant to the Board's March 2014 remand, later in March 2014, the February 2012 physician reiterated his finding that the Veteran's cause of death was unrelated to his military service.  The physician emphasized that kidney stones were not recognized causes of myocardial infarction or pulmonary embolism.  Furthermore, the physician found that it was less likely than not that kidney stones were related to or contributed to the Veteran's death.  The medications used in the Veteran's treatment for kidney stones were standard and usual medications that were given in standard dosages.  The physician found no medical evidence that the Veteran suffered any problems or complications from such medications.  Furthermore, the examiner found no evidence in the Veteran's medical record that diabetes mellitus, hypertension, prostate cancer, gout, pulmonary embolism, myocardial infarction, or cardiopulmonary arrest were incurred in, caused by, or aggravated by the Veteran's military service.  The physician noted that the Veteran's induction questionnaire indicated that he had a history of rheumatic fever, but there was no corroborating evidence to support the diagnosis or any cardiac symptoms or signs or disease during his service or thereafter.  The physician similarly found that the Veteran's service-connected disability of kidney stones did not cause or aggravate any of the above-listed conditions.  

In August 2014, the Board again remanded the Appellant's claim, finding that the March 2014 addendum opinion was inadequate because it lacked an adequate rationale for its findings.  

Pursuant to the Board's August 2014 remand, in November 2014, a different VA examiner found that it was less likely than not that the Veteran's service-connected kidney stones related to, caused, or aggravated diabetes mellitus, hypertension, residuals of prostate cancer, gout, residuals of rheumatic fever, pulmonary embolism, myocardial infarction, or cardiopulmonary arrest.  The examiner further opined that it was less likely than not that diabetes mellitus, hypertension, residuals of prostate cancer, gout, residuals of rheumatic fever, pulmonary embolism, myocardial infarction, or cardiopulmonary arrest were incurred, related to, or aggravated by the Veteran's active duty military service.  As a rationale for this opinion, the examiner noted that the Veteran's service treatment records were negative for any cardiovascular conditions, uric acid, metabolic or genitourinary disorders, residuals of rheumatic fever, or systemic disease, to include hypertension or diabetes.  The November 2014 examiner noted that the Appellant's statements regarding the relationship between either the Veteran's in-service treatment with belladonna or his post-service treatment with opioids and his death were "senseless from a medical point of view," because such medications were used appropriately and within the scope of their pharmacokinetics for the Veteran's conditions.  

Upon review of the medical evidence, the Board finds that the competent medical evidence of record consistently fails to link the cause of the Veteran's death to his service.  Clinicians have been consistently unable to link the Veteran's service-connected kidney stones, to include medications that the Veteran took in treatment of such disability, to the cause of his death.  Clinicians have been unable to link the Veteran's service-connected renal and ureteral calculi to any of the other conditions that he experienced during his lifetime, such as coronary artery disease, diabetes, hypertension, and gout.  Clinicians have been unable to link the other conditions that the Veteran experienced during his lifetime, such as residuals of rheumatic fever, coronary artery disease, diabetes, hypertension, and gout, to the Veteran's active duty service.  Lastly, clinicians have been unable to link any other incident of active duty service, to include the Veteran's in-service treatment with belladonna, to the cause of his death.  

The Board acknowledges the theories that the Appellant has advanced regarding the Veteran's cause of death.  The Board acknowledges that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a particular claimed disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's cause of death is related to his military service, the Board ultimately affords the objective medical evidence of record, which weighs heavily against such a connection, with greater probative weight than the Appellant's lay opinions.  

In sum, the evidence shows that the Veteran died as the result of a cardiopulmonary arrest that followed a probable pulmonary embolus or myocardial infarction.  Neither the Veteran's service-connected kidney stones nor any other incident of service caused or contributed to the Veteran's death.  While the Board is sympathetic to the Appellant's loss of her husband, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the Veteran's cause of death is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


